DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 8/26/2021. 
Claims 3 and 14 have been canceled by the applicant.
Claims 26 and 27 have been newly added by the applicant.

Response to Arguments

Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. 
A.       Applicant's argument with respect to claim(s) 1 regarding one or more transmission parameters of the echo signal are derived from the first set of one or more initial access signals received from at least the first TRP. The Examiner respectfully disagree, Yi teach “then the UE can transmit initiation request upon detecting a discovery channel (655) so that cell 1 may change to wake up from a dormant small cell (inactive cell, off cell, 620) to on state (625). Thus, measurement signals such as PSS/SSS/MIB/SIB in the cell 1 (active state cell) are transmitted” (see para. 81); for further clarification Yi teach, “Herein, the discovery signal mentioned in this invention may include a periodic signal which carries cell-related information one or more parameters, in fact the Applicant defines that parameters is/are “the uplink transmission may carry information indicative of properties or parameters of the detected first initial access signal set, which may be used by TRPs to determine the second initial access signal transmission parameters. For example, the sequence and/or frequency resource used for the uplink transmission may indicate the frequency allocation where the first initial access signal set were detected and the second initial access signal set may be transmitted within the same frequency allocation (e.g., as the first initial access signal set).” (applicant’s specification para. 90). There is no definition or details about which parameters are being obtain from the initial signal. Therefore giving broadest reasonable interpretation (see MPEP 2111) to the claim language in particular to the applicant’s one or more parameters to one of ordinary skill in the art at the time of the invention would clearly understand Yi to teach the one or more transmission parameters of the echo signal are derived from the first set of one or more initial access signals received from at least the first TRP. Thus Yi in view of Nory still meet the scope of the limitations.

Claim Objections

Claims 5, 6, 10, 17, 22 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9, 12, 19-20, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (U.S. Pub. 20160007406) in view of Nory et al. (U.S. Pub. 20140302855). 

 claim 1 Yi disclose A method implemented by a wireless transmit/receive unit (WTRU), the method comprising: receiving a first set of one or more initial access signals from at least a first Transmission/Reception Point (TRP) (para. 10, receiving a discovery signal from the DTX cell), 
wherein the first set of one or more initial access signals indicates that at least the first TRP is in a dormant state (para. 60, “Herein the sending initiation request signal is used for an exemplary signal to wake up a cell from a cell off state to attach the cell after detecting the discovery signal by the UE”), for further clarification Yi teach, “the UE may discover at least one discovery signals (740) using the configuration or a preset radio frame (or subframe) (730), and then when a UE or the serving cell decides data offloading to small cell layer, a UE or the serving macro cell initiates the wake-up process. If it is initiated by the UE, the UE may transmit PRACH, SRS or PUSCH pre-configured or pre-defined signals for wake-up process (744). Upon receiving the wake-up signals, a small cell can be in active state (725) at least for T msec from off state (720)” (See para. 87-88 and Fig. 7)); 
sending an echo signal to at least the first TRP, wherein one or more transmission parameters of the echo signal are derived from the first set of one or more initial access signals received from at least the first TRP (para. 81, “then the UE can transmit initiation request upon detecting a discovery channel (655) so that cell 1 may change to wake up from a dormant small cell (inactive cell, off cell, 620) to on state (625). Thus, measurement signals such as PSS/SSS/MIB/SIB in the cell 1 (active state cell) are transmitted”); 
 monitoring for a second set of one or more initial access signals from at least the first TRP after transmitting the echo signal. However Nory teach, “additional "wake-ups" can be reduced by making the mobile device monitor an alternative paging occasion that is adjacent (or closer in time domain)” (see para. 43); and 
receiving the second set of one or more initial access signals, the second set of one or more initial access signals comprising information associated with accessing at least the first TRP (para. 43, “the alternative paging occasion can be present in the same subframe where SCDS or D-PBCH are monitored by the mobile device”).
Yi and Nory are analogous because they pertain to the field of wireless communication and, more specifically, to cell state parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nory in the system of Yi so the system is able to monitor multiple signals on different time windows. The motivation for doing so would have been to ensure the system is capable to respond to multiple user’s demand for services.
Regarding claim 2 Yi does not specifically disclose wherein the one or more transmission parameters of the echo signal derived from the first set of one or more initial access signals comprise frequency information for the echo signal and timing information for the echo signal. However Nory teach, “if the mobile device determines that the cell is in the dormant state, then it monitors a first control .
Yi and Nory are analogous because they pertain to the field of wireless communication and, more specifically, to cell state parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nory in the system of Yi so the system is able to monitor multiple signals on different time windows using the appropriated frequencies. The motivation for doing so would have been to ensure the system is capable to respond to multiple user’s demand for services.
Regarding claim 7 Yi disclose wherein the echo signal indicates that the WTRU is requesting that at least the first TRP transition from the dormant state to a higher availability state (para. 10, “transmitting an initial request message to the DTX cell to request the DTX cell to transition from the DTX state to a continuous transmission (TX) state”). 
Regarding claim 8 Yi disclose wherein the first set of one or more initial access signals indicate power class information for at least the first TRP, and the WTRU determines a power level for transmitting the echo signal based on the power class information (para. 79, “Initial power for the first PRACH transmission can be also higher-layer configured. Or, the initial power can be calculated based on pathloss estimation using discovery signal assuming that discovery signal power is known or discovery signal has been transmitted with maximum power”).
 claim 9 Yi disclose further comprising determining one or more of a system bandwidth, a system numerology, a control signal bandwidth, a control signal frequency allocation, or a numerology of at least the first TRP based on the second set of one or more initial access signals (para. 5, “The multi-component carrier system performs both a narrow band and a broad band by using one or more carriers. For example, when an each carrier corresponds to a bandwidth of 20 MHz, a bandwidth of a maximum of 100 MHz may be supported by using five carriers”.
Regarding claim 11 Yi does not specifically disclose wherein the first set of one or more initial access signals are transmitted in accordance with one or more of a lower power level, a longer periodicity, a larger frequency raster, a shorter beamforming sequence than that of the second set of one or more initial access signals (para. 38, “The energy spent by the cell in the dormant state of this implementation is higher than the energy spent in the dormant state described above (e.g., a dormant state with only the SCDS and SCDCH). However, when compared to the energy spent in the active state (e.g., where CRS is transmitted in every slot), the overall energy spent is still lower”).
Yi and Nory are analogous because they pertain to the field of wireless communication and, more specifically, to cell state parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nory in the system of Yi to be able to transmit under certain channel conditions that require specific values on some transmission parameters. The motivation for doing so would 
Claim 12 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 19-20 the limitations of claims 19-20, respectively, are rejected in the same manner as analyzed above with respect to claims 8-9, respectively.
Regarding claim 23 the limitations of claim 23 are rejected in the same manner as analyzed above with respect to claim 1.
Regarding claim 25 the limitations of claim 25 are rejected in the same manner as analyzed above with respect to claim 9.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (U.S. Pub. 20160007406) in view of Nory et al. (U.S. Pub. 20140302855) further in view of Yamamoto (U.S. Pub. 20120184311).
Regarding claim 4 Yi and Nory does not specifically disclose wherein deriving the one or more transmission parameters of the echo signal comprises amplifying the first set of one or more initial access signals and using the amplified first set of one or more initial access signals as the echo signal. However Yamamoto teach, “the reception signal having passed through the first filter 111 is amplified by the first amplifier (high-frequency amplifier) 112” (see para. 133).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamamoto in the system of Yi and Nory to be able to transmit the information using a low bandwidth over a higher value of bandwidth. The motivation for doing so would have been to make the best use of the available resources.
Regarding claim 15 the limitations of claim 15, are rejected in the same manner as analyzed above with respect to claim 4.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471
 
/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471